Case: 11-13095      Date Filed: 09/07/2012     Page: 1 of 4

                                                                  [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                         _________________________

                                No. 11-13095
                            Non-Argument Calendar
                         __________________________

                   D.C. Docket No. 2:10-cr-00054-JES-SPC-1



UNITED STATES OF AMERICA, llllllllllllllllllllllllllllllllllllllll

                                                                      Plaintiff-Appellee,



                                         versus



TERRAH A. SALTERS, llllllllllllllllllllllllllllllllllllllll

                                                                  Defendant-Appellant.

                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                            ________________________

                                  (September 7, 2012)

Before BARKETT, MARCUS and MARTIN, Circuit Judges.
                Case: 11-13095        Date Filed: 09/07/2012       Page: 2 of 4

PER CURIAM:

       Terrah Salters appeals his conviction for being a felon in possession of a

firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1). 1 Salters argues

that the district court erred in denying his motion for a judgment of acquittal

because there was insufficient evidence that he knowingly possessed a firearm,

which is a necessary element of his conviction. See United States v. Beckles, 565

F.3d 832, 841 (11th Cir. 2009) (indicating that to establish a violation of § 922(g)(1),

the government must prove beyond a reasonable doubt that the defendant: (1) was a

convicted felon; (2) knowingly possessed a firearm; and (3) the firearm was in or

affecting interstate commerce). Salters also argues that his mere presence in the

area where a firearm was found or awareness of its location is not sufficient to

establish possession. Id.

       We review de novo a district court’s denial of a motion for judgment of

acquittal on sufficiency of evidence grounds. United States v. Friske, 640

F.3d 1288, 1290 (11th Cir. 2011). We consider the evidence in the light most

favorable to the government, drawing all reasonable inferences and credibility

choices in the government’s favor. Friske, 640 F.3d at 1290-91 (citation omitted).

When the government relies on circumstantial evidence, a conviction must be

1
 § 922(g)(1) provides that “[i]t shall be unlawful for any person who has been convicted in any
court of [a felony] . . . to . . . possess in or affecting commerce, any firearm or ammunition.”
                                                       2
              Case: 11-13095     Date Filed: 09/07/2012    Page: 3 of 4

supported by reasonable inferences rather than mere speculation. Id. (citing

United States v. Mendez, 528 F.3d 811, 814 (11th Cir. 2008)).

      We are satisfied that sufficient evidence from the testimony of two officers on

the scene was presented from which a jury could have inferred that Salters

knowingly possessed a firearm which he either threw out the passenger window

when the car was stopped or which may have fallen from his lap when he exited the

vehicle.

      Officer Giordani Almonté testified that while the car was being pulled over,

Salters made suspicious furtive movements, rocking his head and upper torso back

and forth, and that Salters immediately exited the car after the stop. When Salters

exited the car, Almonte saw a black object fall from Salters’ lap. Almonté noted

that the passenger window of the car was down and the firearm at issue and a glove

were found on the ground on the passenger side of the stopped car. A pair of black

gloves similar to the glove that was found on the ground near the firearm was located

inside the car. Although it turned out that the object Almonte saw fall out of

Salters’ lap was a ski mask, a jury could infer that other objects such as the firearm

and glove could also have fallen from his lap. The testimony of both Almonté and

Officer Thompson, who was on the scene, also negated the possibility that the

firearm had been on the ground prior to the stop. Both officers testified that the

                                          3
              Case: 11-13095      Date Filed: 09/07/2012   Page: 4 of 4

ground was wet from rain when Almonté picked up the firearm but that the firearm

was dry except for the side touching the wet ground and that there was no moisture

inside the firearm. Officer Thompson also testified that he examined the firearm

with a flashlight and determined that the top of the gun was clear and free of debris

or moisture, that the ground upon which it sat was wet, and that the firearm itself was

wet only on the side that touched the ground. Special Agent Daniel O’Kelley from

the Bureau of Alcohol, Tobacco, Firearms, and Explosives testified that any areas in

which the firearm was rusted came from normal use and not from being left in the

rain, which would have resulted in more extensive rusting than that which was

present.

       The totality of this testimony, in the light most favorable to the government

and drawing all reasonable inferences and credibility choices in the government’s

favor, is sufficient to permit a jury to conclude beyond a reasonable doubt that

Salters knowingly possessed a firearm before it was thrown from or fell from the

vehicle. Thus, the district court did not err in denying Salters=s motion for a

judgment of acquittal.

      AFFIRMED




                                           4